 1                                                      HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11     DERICK D'HAITI,
                                                      NO. 2:20-CV-00358-RSM
12                             Plaintiff,
                     vs.
13                                                    SECOND STIPULATED MOTION TO
       PHILIPS NORTH AMERICA LLC d/b/a
14                                                    AMEND ORDER SETTING TRIAL
       PHILIPS HEALTHCARE, a Delaware
                                                      DATE AND RELATED DATES
       limited-liability company; JONES LANG
15     LASALLE AMERICAS, INC., a Maryland
                                                      Motion Date: July 2, 2021
       Corporation; ABM INDUSTRIES
16
       INCORPORATED, a Delaware corporation;
17     ABC Company and XYZ Company,
                               Defendants.
18

19                                          STIPULATED MOTION

20            Defendants Philips North America LLC (“Philips”), Jones Lang LaSalle Americas, Inc.

21 (“JLL”), and ABM Industries Inc. (“ABM”), together with Plaintiff Derick D’Haiti (collectively

22 referred to as “the Parties”), by and through the undersigned counsel of record, stipulate and

23 move that the deadlines set by the Court’s Order Granting Stipulated Motion to Amend Order

24 Setting Trial Date and Related Dates (Dkt. 38, Mar. 9, 2021) should be amended to postpone the

25


     SECOND STIPULATED MOTION TO AMEND ORDER SETTING
     TRIAL DATE AND RELATED DATES – 1
     Case: 2:20-CV-00358-RSM

     032491.000013
 1 Trial Date & Related Dates until January 31, 2022. This Motion is made pursuant to LCR 10(g),

 2 stipulation of the parties, and the following facts and argument.

 3            Plaintiff in this matter alleges that on December 24, 2018, while working at a Philips
 4 building, he slipped and fell on a freshly waxed floor and sustained injuries that he attributes to

 5 Defendants’ negligence. Dkt. 1. On August 8, 2020, Plaintiff amended his complaint to include

 6 two additional defendants, Jones Lang LaSalle Americas Inc. and ABM Industries Incorporated.

 7 P. First Amended Complaint, Dkt. 17.

 8            On November 25, 2020, due to delays not reasonably within the control of any party, the
 9 parties stipulated to amend the Court’s original Order Setting Trial Date and Related Dates (Dkt.

10 11, Apr. 24, 2020) by extending the trial date and related deadlines by four months (Dkt. 29,

11 ordered by Dkt. 30). In an attempt to minimize the delays, the parties have stipulated to various

12 additional extensions over the course of this litigation: once to amend the deadline to join

13 additional parties (Dkt. 13, ordered by Dkt. 14); once to extend the deadline to amend Plaintiff’s

14 complaint (Dkt. 15, ordered by Dkt. 16); once to extend the deadline for expert witness disclosure

15 (Dkt. 31, ordered by Dkt. 32); and once more to extend the trial date and all related dates (Dkt.

16 37, ordered by Dkt. 38).

17            Since that time, the parties made considerable progress in moving the case forward,
18 narrowing the issues before the Court, and ideally moving toward settlement. On April 2, 2021,

19 the Parties stipulated to dismiss Defendant Phillips’ crossclaim against Defendant JLL (Dkt. 40,

20 ordered by same Dkt.). On May 25, 2021, the Parties stipulated to the withdrawal of prior counsel

21 for JLL and Phillips and substituted Jason E. Vacha and Reed McClure, who is now attorney of

22 record for all defendants (Dkt. 41, ordered by Dkt. 42). While the remaining parties are confident

23 that this consolidation will streamline the case and serve judicial efficiency, it also means that

24 defense counsel requires additional time for discovery on his new clients’ behalf.

25


     SECOND STIPULATED MOTION TO AMEND ORDER SETTING
     TRIAL DATE AND RELATED DATES – 2
     Case: 2:20-CV-00358-RSM

     032491.000013
1             Therefore, in the interest of allowing each party adequate time to fully develop its case,
2 the parties stipulate to continue the trial date and corresponding case schedule. The new proposed

3 deadlines are set forth below:

4
            JURY TRIAL DATE                                                  January 31, 2022
5
            Length of Trial                                                  4 days
6

7           Plaintiff’s Expert Witness Disclosure/Reports under              August 10, 2021
                FRCP 26(a)(2) due
8
            Defendants’ Expert Witness Disclosure/Reports under              September 10, 2021
9               FRCP 26(a)(2) due
10          Rebuttal Expert Disclosures                                      October 5, 2021
11         Deadline for filing motions related to discovery.                 September 9, 2021
12             Any such motions shall be noted for consideration
               pursuant to LCR 7(d)(3)
13
            Discovery completed by                                           September 29, 2021
14
            All dispositive motions and motions challenging expert           October 25, 2021
15              witness testimony must be filed by
16          All motions in limine must be filed by                           December 30, 2021
17          Agreed pretrial order due                                        January 7, 2022
18
            Pretrial conference to be scheduled by the Court.                Set by the Court
19
           Trial briefs, proposed voir dire questions, jury instructions,    January 20, 2022
20              neutral statement of the case, and trial exhibits due

21

22

23

24

25


     SECOND STIPULATED MOTION TO AMEND ORDER SETTING
     TRIAL DATE AND RELATED DATES – 3
     Case: 2:20-CV-00358-RSM

     032491.000013
 1            IT IS SO STIPULATED this 1st day of July, 2021:
 2    EMERALD LAW GROUP, PLLC                             REED McCLURE
 3
      /s/ Donna L. Mack                                   /s/ Jason E. Vacha
 4    Donna L. Mack, WSBA #30875                          Jason E. Vacha, WSBA #34069
      Attorney for Plaintiff                              Attorney for Defendants Philips North America
 5                                                        LLC d/b/a Philips Healthcare; LaSalle Americas,
                                                          Inc.; and ABM Industries Inc.
 6

 7
                                                  ORDER
 8
              IT IS HEREBY ORDERED that the trial date and all corresponding deadlines will be
 9
     continued approximately 60 days and the trial date reset to January 31, 2022, according to the
10
     schedule above.
11
              DATED this 2nd day of July, 2021.
12

13

14                                                A
                                                  RICARDO S. MARTINEZ
15                                                CHIEF UNITED STATES DISTRICT JUDGE
16

17 Presented by:

18 REED McCLURE

19 /s/ Jason E. Vacha________________
   Jason E. Vacha, WSBA #34069
20
   Attorney for Defendants Philips North America LLC d/b/a Philips Healthcare; LaSalle Americas,
21 Inc.; and ABM Industries Inc.

22
     EMERALD LAW GROUP, PLLC
23
   _/s/ Donna L. Mack____________________
24
   Donna L. Mack, WSBA No. 30875
25 Attorney for Plaintiff


     SECOND STIPULATED MOTION TO AMEND ORDER SETTING
     TRIAL DATE AND RELATED DATES – 4
     Case: 2:20-CV-00358-RSM

     032491.000013
